Citation Nr: 0613056	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  00-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from June 1979 to September 
1992.

This appeal arises from a January 2005 rating decision of the 
Louisville, Kentucky Regional Office (RO), which denied the 
veteran's claim for the assignment of a rating in excess of 
10 percent for the service connected hypertension.

The Board also notes that in September 2005 the veteran 
raised the issue of service connection for residuals of a 
cold injury; accordingly, this issue is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hypertension is not currently manifested by 
blood pressure readings showing diastolic pressure of 
predominantly 110 or more, or; systolic pressure of 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected hypertension have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2004, the veteran submitted a claim of 
entitlement to a rating in excess of 10 percent for 
hypertension.

VA outpatient records in 2004 reflect blood pressure readings 
to include 144/82 and 152/82 on 7 September (it was noted 
that the veteran was taking blood pressure medication as 
directed and that he was not having any problems), 128/68 on 
5 October, 152/70, 156/72, and 151/90 on 25 October, 170/91 
and 158/91 on 24 November, and 136/70 on 9 December.

On VA hypertension examination at the end of December 2004, 
it was noted that the veteran was quite disturbed and he 
stormed out of the office before an examination could be 
completed.

On VA hypertension examination in October 2005, it was noted 
that the veteran's claims folder had been reviewed.  It was 
noted that the veteran was currently on medications with no 
side effects.  On examination, blood pressure readings were 
174/96, 166/100, and 158/98.  There were no arteriosclerotic 
complications of high blood pressure.  The diagnosis was 
uncontrolled essential hypertension.  

On review of the claims folder, the examiner noted that the 
record showed diastolic pressure readings of 91, 92, 90, 83, 
and 97 with today's readings of 96, 100, and 98.  The 
physician opined that the veteran's diastolic pressure was 
predominantly near 100, but was not predominantly 100 or 
more.  It was also noted that the record showed systolic 
pressure readings of 170, 156, and 160 with today's readings 
of 174, 166, and 158.  Other systolic readings were 171, 170, 
and 160.  The physician concluded that the veteran's systolic 
pressure readings were predominantly 160 or more and not 
predominantly 200 or more.  The physician concluded that the 
veteran's diastolic pressure readings were not predominantly 
110 or more. 

Service connection is in effect for hypertension, evaluated 
as 10 percent disabling under DC 7101 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part. 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim in 
September 2004.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The veteran's hypertension is rated under Diagnostic Code 
7101.  A 60 percent evaluation is warranted under DC 7101 
when there is evidence of diastolic pressure predominantly 
130 or more; a 40 percent evaluation is assigned when 
diastolic pressure is predominantly 120 or more; a 20 percent 
evaluation is assigned when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more; and, a 10 percent evaluation is 
assigned when there is evidence of diastolic pressure 
readings predominantly 100 or more, systolic pressure 
predominantly 160 or more, or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

A longitudinal review of the medical record shows that all 
diastolic blood pressure readings between September 2004 and 
October 2005 were less than 110, and that all systolic 
readings were less than 200.  Based on this evidence, the VA 
physician in October 2005 opined that the veteran's diastolic 
blood pressure readings were not predominantly 110 or more 
and that the systolic blood pressure readings were not 
predominantly 200 or more.  The Board would further note that 
the veteran's VA medical records show that there were no 
arteriosclerotic complications from high blood pressure.

Given the evidence as outlined above, upon consideration of 
the entire record, the Board concludes that the veteran's 
hypertension is manifested by diastolic pressure of 
predominantly less than 110 and systolic pressure of 
predominantly less than 200.  Accordingly, the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for the service-connected 
hypertension.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  In this case, the 
evidence does not demonstrate that hypertension has resulted 
in frequent periods of hospitalization.  There is also no 
evidence that hypertension has resulted in marked 
interference with employment. 

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of any of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in November 2004 prior to the initial unfavorable AOJ 
decision in January 2005.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in November 2004 and August 2005 as 
well as the statement of the case in March 2005 and 
supplemental statement of the case in December 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  This notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that no prejudice will result to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this case, where 
the establishment of service connection status was resolved 
years prior to the filing of the current claim, the issue at 
bar is the proper current disability rating to be assigned.  
In this regard, the veteran has been notified concerning the 
evidence needed to show entitlement to a higher degree of 
disability.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the veteran's VA treatment records 
have been obtained.  The veteran has not requested a personal 
hearing.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the veteran was provided 
with a VA examination in October 2005.  The Board finds that 
the evidence currently of record is adequate to fully and 
fairly evaluate the veteran's appeal under 38 C.F.R. § 3.159 
without affording the veteran another VA examination.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected hypertension is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


